Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 1 of 21



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO. 18-cv-61722-WPD


       CYDNEY HALPERIN, individually and on behalf                         CLASS ACTION
       of all others similarly situated,

             Plaintiff,                                              JURY TRIAL DEMANDED

       vs.

       YOUFIT HEALTH CLUBS, LLC, a
       Florida limited liability company

         Defendant.
       ______________________________________

         PLAINTIFF’S UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
       CLASS ACTION SETTLEMENT AND INCORPORATED MEMORANDUM OF LAW

                Plaintiff Cydney Halperin, on behalf of herself and a class of similarly situated persons,

   without opposition from Defendant YouFit Health Clubs, LLC (“YouFit” or “Defendant”),

   respectfully requests the entry of an order granting preliminary approval of the class action

   settlement set forth in the Parties’ Settlement Agreement (“Settlement Agreement” or

   “Agreement”), certifying a class for settlement purposes, and providing for issuance of Notice to

   the Settlement Class. 1

         I.         INTRODUCTION

                The Settlement Agreement makes $1,418,635.00 available to the settlement class, which

   will also be used to pay the costs of Settlement Administration and attorneys’ fees. If approved,




   1
     The Agreement is attached as Exhibit A. All capitalized terms used herein have the same
   definitions as those defined in the Agreement.
                                                        1
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 2 of 21



   the Settlement will bring an end to what has otherwise been, and likely would continue to be,

   contentious litigation centered on unsettled legal questions.

          This motion seeks the entry of an order providing for, among other things:

          1. Preliminary Approval of the Settlement;

          2. Preliminary certification (for settlement purposes only) of a Settlement Class and

              appointment of the Plaintiff as Class Representative and Plaintiff’s counsel as Class

              Counsel;

          3. Approval of the Settlement Administrator;

          4. Approval of the Notice program describing:

                  a. The Settlement and the Settlement Class members’ rights with respect to the

                      Settlement;

                  b. The proposed Release of claims;

                  c. Class Counsel’s request for attorneys’ fees and expenses, and a Service Award

                      for the Class Representative; and

                  d. The procedure for opting-out of or objecting to the Settlement;

          5. Approval of the Claims process; and

          6. The scheduling of a Final Approval Hearing to consider Final Approval of the

              Settlement.

          The Parties’ proposed Settlement is exceedingly fair and well within the range of

   Preliminary Approval for several reasons. See Declaration of Scott Edelsberg ¶ 2, attached hereto

   as Exhibit B. First, it provides relief for Settlement Class Members where their recovery, if any,

   would otherwise be uncertain, especially given Defendant’s ability and willingness to continue its

   vigorous defense of the case. Second, the Settlement was reached only after first engaging in



                                                    2
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 3 of 21



   extensive pre-litigation discovery, formal discovery, a full-day mediation, and extensive arm’s-

   length negotiations. Third, the Settlement was not conditioned on any amount of attorneys’ fees

   for Class Counsel or Service Award for Plaintiff, which speaks to the fundamental fairness of the

   process. Edelsberg Decl. ¶ 3.

             For all these reasons, and as further described below, Plaintiff respectfully requests that the

   Court preliminarily approve the Settlement.

       II.       BACKGROUND

                a. Facts

             The Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), and its implementing

   regulations were enacted by Congress and the Federal Communications Commission to “offer

   consumers greater protection from intrusive telemarketing calls….” 2 To promote and market its

   gyms, Defendant initiated a text message campaign whereby text messages were sent to Plaintiff

   and approximately 155,818 other individuals. Plaintiff alleged that this text campaign violated the

   TCPA because the messages were sent to consumers without express written consent.

                b. Procedural History

             On July 25, 2018, Plaintiff initiated this litigation against Defendant in the United States

   District Court for the Southern District of Florida, alleging violations of the TCPA, and seeking,

   inter alia, monetary damages. [DE #1]. The Parties engaged in intensive arm’s-length negotiations

   over multiple days to resolve the Case with a view toward achieving substantial benefits for the

   Settlement Class as a whole, while avoiding the cost, delay, and uncertainty of further litigation,

   trial, and appellate practice. On March 5, 2019, with the assistance of mediator Rodney Max of




   2
    Federal Communications Commission, Small Entity Compliance Guide for the TCPA (dated
   May 13, 2013), https://apps.fcc.gov/edocs_public/attachmatch/DA-13-1086A1.pdf.
                                                       3
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 4 of 21



   Upchurch Watson White and Max, the Parties and their counsel met in Miami, Florida and engaged

   in intensive arm’s-length negotiations and an all-day mediation to resolve the Action. Following

   mediation, the Parties’ counsel continued to engage in lengthy telephone negotiations in a further

   attempt to reach a resolution and, the Parties reached settlement.

      III.      SUMMARY OF THE SETTLEMENT TERMS

             The following is a summary of the material terms of the Settlement.

                a. The Settlement Class

             The proposed Settlement establishes a Settlement Class of all members of the classes of

   persons in this Action as follows:

             All persons who from four years prior to the filing of this action (1) were sent a text

             message from YouFit related to the offering of YouFit’s products or services and

             (2) who were not members of YouFit at the time he or she was sent the text message

             and (3) who did not consent to receive the text messages.

   Agreement Section I(GG). Excluded from the Settlement Class are: (i) the district judge and

   magistrate judge presiding over this case, the judges of the United States Court of Appeals for the

   Eleventh Circuit, their spouses, and persons within the third degree of relationship to either of

   them; (2) individuals who are or were during the Class Period agents, directors, employees,

   officers, or servants of YouFit or of any affiliate or parent of YouFit; (3) Plaintiff’s counsel and

   their employees, and (4) all persons who file a timely and proper request to be excluded from the

   Settlement Class.

                b. Settlement Consideration

             Pursuant to the Settlement, Defendant has agreed to make up to $1,418,635.00 available

   for the benefit of Settlement Class Members (“Settlement Fund”).



                                                       4
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 5 of 21



              c. Settlement Administrator

          Pending this Court’s approval, JND Legal Administration, Inc. will serve as the Settlement

   Administrator. The Settlement Administrator’s responsibilities may include: (a) arranging for

   distribution of the Class Notice and Claim Form to Settlement Class Members; (b) making any

   mailings to Settlement Class Members required under the Agreement; (c) forwarding written

   inquiries from Settlement Class Members to Class Counsel or their designee; (d) establishing the

   Settlement Website; (e) receiving and processing Settlement Claims Forms and distributing

   payments to Settlement Class Members; and (f) otherwise assisting with implementing and

   administrating the Agreement, subject in all cases to approval by Class Counsel and Counsel for

   Defendant. Agreement at I.A.

              d. The Notice Program

          The Settlement Administrator will be responsible for administrating the Notice Program.

   The Notice Program consists of three different components: (1) E-mail Notice; (2) Mailed Notice

   and (2) Long-Form Notice. Agreement at III.B. The forms of the proposed E-mail Notice, Mailed

   Notice, and Long-Form Notice agreed upon by Class Counsel and Defendant, subject to this

   Court’s approval and/or modification, are attached to the Settlement Agreement as Exhibits.

          The Notice program is designed to provide the Settlement Class with important information

   regarding the Settlement and their rights thereunder, including a description of the material terms

   of the Settlement; a date by which Settlement Class members may exclude themselves from or

   “opt-out” of the Settlement Class; a date by which Settlement Class Members may object to the

   Settlement, Class Counsel’s fee application and/or the request for a Service Award; the date of the

   Final Approval Hearing; information regarding the Settlement Website where Settlement Class

   members may access the Agreement, and other important documents.



                                                   5
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 6 of 21



                      i. E-mail Notice

          A copy of the E-mail Notice is attached to the Settlement Agreement as Exhibit 2.

   Individuals who receive E-mail Notice will have the option of visiting the Settlement Website

   (www.YFTCPAsettlement.com) to download and file a Claim Form or calling the Settlement

   Administrator to receive a mail-in Claim Form.

                     ii. Mail Notice

          Mail Notice will be sent for any Settlement Class Members who do not have e-mail

   addresses or for any Settlement Class Members from whom E-mail Notices were returned as

   undeliverable. A copy of the Mail Notice is attached to the Settlement Agreement as Exhibit 4.

   Individuals who receive Mail Notice will have the option of mailing in the Claim Form or visiting

   the Settlement Website (www.YFTCPAsettlement.com) to download and file a Claim Form.

          In the event postcards are returned for insufficient addresses, the Administrator will attempt

   to identify a better address for the Settlement Class member and will re-mail the postcard to that

   address. Mail Notice will be completed by the date provided in the Preliminary Approval Order,

   if granted, to be approximately 60 days after entry of the Preliminary Approval Order, and claims

   may be made through 15 days after the Final Approval Hearing.

                     iii. Long-Form Notice

          Mail Notice and E-mail Notice will all contain the address for the Settlement Website,

   www.SBATCPAsettlement.com. On the website, Settlement Class members will find important

   documents and court filings, including the Long-Form Notice, which will contain more detail than

   the Mail Notice and Email Notice. A copy of the Long Form Notice is attached to the Settlement

   Agreement as Exhibit 6. Further, the Long Form Notice will be sent to all Settlement Class




                                                    6
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 7 of 21



   members who contact the Settlement Administrator by telephone or email and request a copy.

   Agreement at III.B.4.

                     iv. Settlement Website & Toll-Free Telephone Number

          The Settlement Administrator will establish a Settlement Website as a means for

   Settlement Class members to obtain notice of, and information about, the Settlement. Agreement

   at III.B.5. The Settlement Website will be established as soon as practicable following Preliminary

   Approval, but no later than before commencement of the Notice Program. Id. The Settlement

   Website will include an online portal to file Claim Forms, hyperlinks to the Settlement, the Long-

   Form Notice, the Preliminary Approval Order, and other such documents as Class Counsel and

   counsel for YouFit agree to post or that the Court orders be posted on the Settlement Website.

   These documents will remain on the Settlement Website until at least 60 days following the Claim

   Deadline. Id.

          The Settlement Administrator will also establish and maintain an automated toll-free

   telephone line for Settlement Class members to call with Settlement-related inquiries. Id.

              e. Claims Process

          The Claims Process here is straightforward, easy to understand for Settlement Class

   members, and designed so that they can easily claim their portion of the Settlement Fund.

   Edelsberg Decl. ¶ 4. Settlement Class members will make a claim by submitting a valid Claim

   Form to the Settlement Administrator, which will then be evaluated for timeliness and

   completeness. A copy of the Claim Form is attached to the Settlement Agreement as Exhibit 1.

   Claim Forms may be sent in by hard copy or submitted electronically on the Settlement Website.

   The Claim Form requires basic information from Settlement Class members: (1) name; (2) current

   address; (3) cellular telephone number(s) at which she or he received was sent a text message; and



                                                   7
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 8 of 21



   (4) a current contact telephone number. Once a Settlement Class member submits a Claim Form

   that is approved by the Settlement Administrator, the Settlement Class Member will then be

   eligible to automatically receive payment. Untimely Claim Forms will be rejected and those

   Settlement Class Members will not receive a Settlement Fund Payment. If those same Settlement

   Class Members also fail to timely opt-out, they will remain in the Settlement Class and their claims

   will be released. Claim Forms can be submitted until 15 days following the Final Approval Order.

              f. Allocation of the Settlement Fund Payments

          Each Settlement Class Member who timely files with the Settlement Administrator a valid

   Claim Form shall receive a cash distribution payable by check of $7.50 less any Notice and

   Administration Costs. Settlement Class Claimants will be sent their Claim Settlement Payments

   to the address they submitted on their Claim Form within 60 days following the Effective Date.

   Agreement at II.B.1.

              g. Opt-Out and Objection Procedures

          Settlement Class members who do not wish to participate in the Settlement may opt-out of

   the Settlement by sending a written request to the Settlement Administrator at the address

   designated in the Notice. Settlement Class members who timely opt-out of the Settlement will

   preserve their rights to individually pursue any claims they may have against Defendant, subject

   to any defenses that Defendant may have against those claims. The Settlement Agreement details

   the requirements to properly opt-out of the Settlement Class. A Settlement Class member must

   opt-out of the Settlement Class by the Opt-Out Period, which is 30 days prior to the Final Approval

   Hearing. The Settlement Administrator will communicate any opt-out requests to Class Counsel,

   who will in turn report them to the Court as part of the Final Approval Hearing and those names

   will be referenced in an exhibit to the Final Approval Order.



                                                    8
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 9 of 21



          Settlement Class Members who wish to file an objection to the Settlement must do so no

   later than 30 days prior to the Final Approval Hearing. Pending Court approval, for an objection

   to be considered by the Court, it must include the following:

        a. the name of the Action;
        b. the objector’s full name, address and telephone number;
        c. an explanation of the basis upon which the objector claims to be a Settlement Class
           Member;
        d. all grounds for the objection, accompanied by any legal support for the objection known
           to the objector or his counsel;
        e. the number of times in which the objector has objected to a class action settlement within
           the five years preceding the date that the objector files the objection, the caption of each
           case in which the objector has made such an objection, and a copy of any orders related
           to or ruling upon the objector’s prior such objections that were issued by the trial and
           appellate courts in each listed case;
        f. the identity of all counsel who represent the objector, including any former or current
           counsel who may be entitled to compensation for any reason related to the objection to
           the Settlement or fee application;
        g. a copy of any orders related to or ruling upon counsel’s or the counsel’s law firm’s prior
           objections made by individuals or organizations represented by that were issued by the
           trial and appellate courts in each listed case in which the objector’s counsel and/or
           counsel’s law firm have objected to a class action settlement within the preceding 5 years
           the objector’s counsel;
        h. any and all agreements that relate to the objection or the process of objecting— whether
           written or oral—between objector or objector’s counsel and any other person or entity;
        i. the identity of all counsel (if any) representing the objector who will appear at the Final
           Approval Hearing;
        j. a statement confirming whether the objector intends to personally appear and/or testify
           at the Final Approval Hearing;
        k. a list of all persons who will be called to testify at the Final Approval Hearing in support
           of the objection; and
        l. the objector’s signature (an attorney’s signature is not sufficient).

   Agreement at III.E.2.

              h. Release of Claims

          In exchange for the Settlement consideration, Plaintiff and all Settlement Class Members,

   agree to the release as defined in Section V of the Agreement.

              i. Class Counsel Fees and Expenses and Plaintiff’s Service Award




                                                   9
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 10 of 21



            Defendant has agreed not to oppose Class Counsel’s request for attorneys’ fees and

   expenses of up to $250,000. Defendant has also agreed not to oppose an application for a Service

   Award for the Plaintiff up to $5,000.00. Agreement at II.D. The Court should consider whether to

   grant or deny these awards separate and apart from its consideration of the fairness and

   reasonableness of the Settlement.

      IV.      THE PROPOSED SETTLEMENT WARRANTS PRELIMINARY APPROVAL

               a. The Legal Standard for Preliminary Approval

            Rule 23(e) of the Federal Rules of Civil Procedure provides that before a class action may

   be dismissed or compromised, notice must be given in the manner directed by the court, and

   judicial approval must be obtained. Fed. R. Civ. P. 23(e). As a matter of public policy, courts

   favor settlement of class actions for their earlier resolution of complex claims and issues, which

   promotes the efficient use of judicial and private resources. Bennett v. Behring Corp., 737 F.2d

   982, 986 (11th Cir. 1984). The policy favoring settlement is especially relevant in class actions

   and other complex matters, where the inherent costs, delays and risks of continued litigation might

   otherwise overwhelm any potential benefit the class could hope to obtain. See, e.g., Ass’n for

   Disabled Americans, Inc. v. Amoco Oil Co., 211 F.R.D. 457, 466 (S.D. Fla. 2002) (“There is an

   overriding public interest in favor of settlement, particularly in class actions that have the well-

   deserved reputation as being most complex.”) (citing Cotton v. Hinton, 559 F.2d 1326, 1331 (5th

   Cir. 1977)); see also 4 Newberg on Class Actions § 11.41 (4th ed. 2002) (citing cases).

            Approval of a class action settlement is a two-step process. Fresco v. Auto Data Direct,

   Inc., 2007 WL 2330895, at *4 (S.D. Fla. 2007). Preliminary approval is the first step, requiring

   the Court to “make a preliminary determination on the fairness, reasonableness, and adequacy of

   the settlement terms.” Id. (citations omitted). In the second step, after notice to settlement class



                                                    10
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 11 of 21



   members and time and opportunity for them to object or otherwise be heard, the court considers

   whether to grant final approval of the settlement as fair and reasonable under Rule 23. Id.

          The standard for granting preliminary approval is low—a proposed settlement will be

   preliminarily approved if it falls “within the range of possible approval” or, otherwise stated, if

   there is “probable cause” to notify the class of the proposed settlement and “to hold a full-scale

   hearing on its fairness[.]” In re Mid-Atl. Toyota Antitrust Litig., 564 F. Supp. 1379, 1384 (D. Md.

   1983) (quoting MANUAL FOR COMPLEX LITIGATION § 1.46 at 62, 64-65 (1982)); see also

   NEWBERG ON CLASS ACTIONS § 13:13 (5th ed. 2016) (“Bearing in mind that the primary

   goal at the preliminary review stage is to ascertain whether notice of the proposed settlement

   should be sent to the class, courts sometimes define the preliminary approval standard as

   determining whether there is ‘probable cause’ to submit the [settlement] to class members and [to]

   hold a full-scale hearing as to its fairness.”). Thus, “[p]reliminary approval is appropriate where

   the proposed settlement is the result of the parties’ good faith negotiations, there are not obvious

   deficiencies, and the settlement falls within the range of reason.” In re Checking Account Overdraft

   Litig., 275 F.R.D. 654, 661-62 (S.D. Fla. 2011).

          The Court should take the first step in the process and grant Preliminary Approval of the

   Settlement. The Settlement is clearly within the range of reasonableness and satisfies all standards

   for Preliminary Approval.

              b. The Settlement Satisfies the Criteria for Preliminary Approval

          Each of the relevant factors weighs heavily in favor of Preliminary Approval of this

   Settlement. First, the Settlement was reached in the absence of collusion, and is the product of

   good-faith, informed, and arm’s length negotiations by competent counsel. Furthermore, a

   preliminary review of the factors related to the fairness, adequacy and reasonableness of the



                                                   11
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 12 of 21



   Settlement demonstrates that it fits well within the range of reasonableness, such that Preliminary

   Approval is appropriate. Edelsberg Decl. ¶ 5.

          Any settlement requires the parties to balance the merits of the claims and defenses asserted

   against the attendant risks of continued litigation and delay. Plaintiff and Class Counsel believe

   that the claims asserted are meritorious and that Plaintiff would prevail if this matter proceeded to

   trial. Defendant argues that Plaintiff’s claims are unfounded, denies any liability, and has shown a

   willingness to litigate vigorously. Edelsberg Decl. ¶ 6.

          The Parties concluded that the benefits of the Settlement outweigh the risks and

   uncertainties attendant to continued litigation that include, but are not limited to, the risks, time

   and expenses associated with completing trial and any appellate review. Edelsberg Decl. ¶ 7.

              c. The Settlement Agreement is the Product of Good Faith, Informed and Arm’s

                  Length Negotiations

          A class action settlement should be approved so long as a district court finds that “the

   settlement is fair, adequate and reasonable and is not the product of collusion between the parties.”

   Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir. 1977); 3 see also Lipuma v. American Express Co.,

   406 F. Supp. 2d 1298, 318-19 (S.D. Fla. 2005) (approving class settlement where the “benefits

   conferred upon the Class are substantial, and are the result of informed, arms-length negotiations

   by experienced Class Counsel”).

          The Settlement here is the result of extensive, arm’s-length negotiations between

   experienced attorneys who are familiar with class action litigation and with the legal and factual

   issues of this Action. Edelsberg Decl. ¶ 8. Furthermore, Class Counsel are particularly experienced




   3
    In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
   Circuit adopted as binding precedent all Fifth Circuit decisions prior to October 1, 1981.
                                                    12
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 13 of 21



   in the litigation, certification, trial, and settlement of nationwide class action cases. Edelsberg

   Decl. ¶ 9 and Exhibit 1. Class Counsel zealously represented their client throughout the litigation,

   and throughout the discovery process, which included review of numerous pages of documents

   and electronic data, a party deposition, and third party discovery. Edelsberg Decl. ¶ 10.

          In negotiating this Settlement, Class Counsel had the benefit of years of experience in

   litigating and settling complex class actions and a familiarity with the facts of the Action.

   Edelsberg Decl. ¶ 9 and Exhibit 1. As detailed above, Class Counsel conducted a thorough analysis

   of Plaintiff’s claims and engaged in extensive formal discovery with YouFit and third parties. Id.

   ¶ 11. Class Counsel’s review of that discovery enabled them to gain an understanding of the

   evidence related to central questions in the Action, and prepared them for well-informed settlement

   negotiations. See Francisco v. Numismatic Guaranty Corp. of America, 2008 WL 649124, *11

   (S.D. Fla. Jan. 31, 2008) (stating that “Class Counsel had sufficient information to adequately

   evaluate the merits of the case and weigh the benefits against further litigation” where counsel

   conducted two 30(b)(6) depositions and obtained “thousands” of pages of documentary discovery).

              d. The Facts Support a Preliminary Determination that the Settlement is Fair,

                  Adequate and Reasonable

          The Settlement falls within the “range of reason” such that notice and a final hearing as to

   the fairness, adequacy and reasonableness of the Settlement is warranted.

                       i. Likelihood of Success at Trial

          Class Counsel are confident in the strength of Plaintiff’s case, but are also pragmatic in

   their awareness of the various defenses available to YouFit, and the risks inherent in trial and post-

   judgment appeal. Edelsberg Decl. ¶ 12. The success of Plaintiff’s claims turn on questions that

   would arise at summary judgment, trial and during an inevitable post-judgment appeal. Further,



                                                    13
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 14 of 21



   it remains unclear whether Plaintiff would be able to certify a class for resolution of the asserted

   claims at trial.    Under the circumstances, Class Counsel appropriately determined that the

   Settlement outweighs the risks of continued litigation. Edelsberg Decl. ¶ 13.

          Even if Plaintiff and the Settlement Class prevailed at trial, any recovery could be delayed

   for years by an appeal. Lipuma, 406 F. Supp. 2d at 1322 (likelihood that appellate proceedings

   could delay class recovery “strongly favor[s]” approval of a settlement). This Settlement provides

   substantial relief to Settlement Class Members, without further delay.

                       ii. Range of Possible Recovery and the Point On or Below the Range of

                           Recovery at Which a Settlement is Fair

          When evaluating “the terms of the compromise in relation to the likely benefits of a

   successful trial . . . the trial court is entitled to rely upon the judgment of experienced counsel for

   the parties.” Cotton, 559 F.2d at 1330. “Indeed, the trial judge, absent fraud, collusion, or the like,

   should be hesitant to substitute its own judgment for that of counsel.” Id.

          Courts have determined that settlements may be reasonable even where plaintiffs recover

   only part of their actual losses. See Behrens v. Wometco Enterprises, Inc., 118 F.R.D. 534, 542

   (S.D. Fla. 1988) (“[T]he fact that a proposed settlement amounts to only a fraction of the potential

   recovery does not mean the settlement is unfair or inadequate”). “The existence of strong defenses

   to the claims presented makes the possibility of a low recovery quite reasonable.” Lipuma, 406 F.

   Supp. 2d at 1323.

          The $1,418,635.00 made available to the class here is more than reasonable, given the

   complexity of the litigation and the significant risks and barriers that loomed in the absence of

   settlement including, but not limited to, a motion for summary judgment, Daubert motions, trial

   as well as appellate review following a final judgment.



                                                     14
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 15 of 21



           There can be no doubt that this Settlement is a fair and reasonable recovery in light of

   YouFit’s defenses, the uncertainty of class certification, and the challenging and unpredictable

   path of litigation Plaintiff and all Settlement Class members would face absent a settlement.

   Edelsberg Decl. ¶ 14.

                     iii. Complexity, Expense and Duration of Litigation

           The traditional means for handling claims like those at issue here would tax the court

   system, require a massive expenditure of public and private resources, and, given the relatively

   small value of the claims of the individual class members, would be impracticable. Thus, the

   Settlement is the best vehicle for Settlement Class Members to receive the relief to which they are

   entitled in a prompt and efficient manner. Edelsberg Decl. ¶ 15.

                      iv. Stage of Proceedings

           Courts consider the stage of proceedings at which settlement is achieved “to ensure that

   Plaintiffs had access to sufficient information to adequately evaluate the merits of the case and

   weigh the benefits of settlement against further litigation.” Lipuma, 406 F. Supp. 2d at 1324.

           The Settlement was reached only after discovery, including the production and review of

   numerous pages of documents and electronic data produced by YouFit and third parties. As a

   result, Class Counsel were extremely well-positioned to confidently evaluate the strengths and

   weaknesses of Plaintiff’s claims and prospects for success at trial and on appeal. Edelsberg Decl.

   ¶ 16.

              e. Certification of the Settlement Class is Appropriate

           For settlement purposes only, Plaintiff and Class Counsel respectfully request that the

   Court certify the Settlement Class defined in paragraph GG of the Agreement. “Confronted with a

   request for settlement-only class certification, a district court need not inquire whether the case, if



                                                     15
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 16 of 21



   tried, would present intractable management problems . . . for the proposal is that there be no trial.”

   Amchem Products, Inc. v. Windsor, 521 U.S. 591, 620 (1997).

          Certification of the proposed Settlement Class will allow notice of the Settlement to issue

   to inform Settlement Class members of the existence and terms of the Settlement, of their right to

   object and be heard on its fairness, of their right to opt-out, and of the date, time and place of the

   Final Approval Hearing. See Manual for Compl. Lit., at §§ 21.632, 21.633. For the reasons set

   forth below, certification is appropriate under Rule 23(a) and (b)(3).

          Certification under Rule 23(a) of the Federal Rules of Civil Procedure requires that (1) the

   class is so numerous that joinder of all members is impracticable, (2) there are questions of law or

   fact common to the class, (3) the claims or defenses of the representative parties are typical of the

   claims or defenses of the class, and (4) the representative parties will fairly and adequately protect

   the interests of the class. Under Rule 23(b)(3), certification is appropriate if the questions of law

   or fact common to the members of the class predominate over individual issues of law or fact and

   if a class action is superior to other available methods for the fair and efficient adjudication of the

   controversy.

          The numerosity requirement of Rule 23(a) is satisfied because the Settlement Class consists

   of approximately 155,818 individuals, and joinder of all such persons is impracticable. See Fed.

   R. Civ. P. 23(a)(1); Kilgo v. Bowman Trans., 789 F.2d 859, 878 (11th Cir. 1986) (numerosity

   satisfied where plaintiffs identified at least 31 class members “from a wide geographical area”).

          “Commonality requires the plaintiff to demonstrate that the class members ‘have suffered

   the same injury,’” and the plaintiff’s common contention “must be of such a nature that it is capable

   of classwide resolution – which means that determination of its truth or falsity will resolve an issue

   that is central to the validity of each one of the claims in one stroke.” Wal-Mart Stores, Inc. v.



                                                     16
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 17 of 21



   Dukes, 564 U.S. 338, 131 S. Ct. 2541, 2551 (2011) (citation omitted). Here, the commonality

   requirement is readily satisfied. There are multiple questions of law and fact – centering on

   YouFit’s text messaging program – that are common to the Settlement Class, that are alleged to

   have injured all Settlement Class members in the same way, and that would generate common

   answers.

          For similar reasons, Plaintiff’s claims are reasonably coextensive with those of the absent

   class members, such that the Rule 23(a)(3) typicality requirement is satisfied. See Kornberg v.

   Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984) (typicality satisfied where

   claims “arise from the same event or pattern or practice and are based on the same legal theory”);

   Murray v. Auslander, 244 F.3d 807, 811 (11th Cir. 2001) (named plaintiffs are typical of the class

   where they “possess the same interest and suffer the same injury as the class members”). Plaintiff

   is typical of absent Settlement Class members because she received a YouFit text message and

   claims to have suffered the same injuries, and because they will all benefit from the relief provided

   by the Settlement.

          Plaintiff and Class Counsel also satisfy the adequacy of representation requirement.

   Adequacy under Rule 23(a)(4) relates to (1) whether the proposed class representative has interests

   antagonistic to the class; and (2) whether the proposed class counsel has the competence to

   undertake this litigation. Fabricant, 202 F.R.D. at 314. Edelsberg Decl. ¶ 9, Exhibit 1. The

   determinative factor “is the forthrightness and vigor with which the representative party can be

   expected to assert and defend the interests of the members of the class.” Lyons v. Georgia-Pacific

   Corp. Salaried Employees Ret. Plan, 221 F.3d 1235, 1253 (11th Cir. 2000) (internal quotation

   marks omitted). Plaintiff’s interests are coextensive with, not antagonistic to, the interests of the

   Settlement Class, because Plaintiff and the absent Settlement Class members have the same



                                                    17
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 18 of 21



   interest in the relief afforded by the Settlement, and the absent Settlement Class members have no

   diverging interests. Further, Plaintiff and the Settlement Class are represented by qualified and

   competent Class Counsel who have extensive experience and expertise prosecuting complex class

   actions. Class Counsel devoted substantial time and resources to vigorous litigation of the Action.

          Rule 23(b)(3) requires that “[c]ommon issues of fact and law . . . ha[ve] a direct impact on

   every class member’s effort to establish liability that is more substantial than the impact of

   individualized issues in resolving the claim or claims of each class member.” Sacred Heart Health

   Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1170 (11th Cir. 2010)

   (internal quotation marks omitted). Plaintiff readily satisfies the Rule 23(b)(3) predominance

   requirement because liability questions common to all Settlement Class members substantially

   outweigh any possible issues that are individual to each Settlement Class member. Further,

   resolution of thousands of claims in one action is far superior to individual lawsuits, because it

   promotes consistency and efficiency of adjudication. See Fed. R. Civ. P. 23(b)(3). For these

   reasons, the Court should certify the Settlement Class for settlement purposes.

              f. The Court Should Approve the Proposed Notice Program

          “Rule 23(e)(1)(B) requires the court to direct notice in a reasonable manner to all class

   members who would be bound by a proposed settlement, voluntary dismissal, or compromise

   regardless of whether the class was certified under Rule 23(b)(1), (b)(2), or (b)(3).” Manual for

   Compl. Lit. § 21.312 (internal quotation marks omitted). The best practicable notice is that which

   is “reasonably calculated, under all the circumstances, to apprise interested parties of the pendency

   of the action and afford them an opportunity to present their objections.” Mullane v. Cent. Hanover

   Bank & Trust Co., 339 U.S. 306, 314 (1950). To satisfy this standard, “[n]ot only must the

   substantive claims be adequately described but the notice must also contain information reasonably



                                                    18
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 19 of 21



   necessary to make a decision to remain a class member and be bound by the final judgment or opt-

   out of the action.” Twigg v. Sears, Roebuck & Co., 153 F.3d 1222, 1227 (11th Cir. 1998) (internal

   quotation marks omitted); see also Manual for Compl. Lit. § 21.312 (listing relevant information).

           The Notice program satisfies these criteria. As recited in the Settlement and above, the

   Notice Program will inform Settlement Class members of the substantive terms of the Settlement.

   It will advise Settlement Class members of their options for remaining part of the Settlement Class,

   for objecting to the Settlement, Class Counsel’s Attorneys’ fee application and/or request for

   Service Award, or for opting-out of the Settlement, and how to obtain additional information about

   the Settlement. The Notice Program is designed to reach a high percentage of Settlement Class

   members, and exceeds the requirements of Constitutional Due Process. Therefore, the Court

   should approve the Notice Program and the form and content of the Notices.

      V.      Proposed Schedule of Events

           In connection with Preliminary Approval of the Settlement, the Court should also set a date

   and time for the Final Approval Hearing. Other deadlines in the Settlement approval process,

   including the deadlines for requesting exclusion from the Settlement Class or objecting to the

   Settlement, will be determined based on the date of the Final Approval Hearing or the date on

   which the Preliminary Approval Order is entered. Class Counsel propose the following schedule:



                        Event                                              Date
    Deadline for Completion of Mailed Notice          60 days after Preliminary Approval
    Program
    Deadline for the Email Notice Program             60 days after Preliminary Approval
    Deadline for filing papers in support of Final    45 days prior to the Final Approval Hearing
    Approval of the Settlement and Class



                                                     19
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 20 of 21



    Counsel’s application for an award of
    attorneys’ fees and expenses
    Deadline for opting-out of Settlement and          30 days prior to the Final Approval Hearing
    submission of objections
    Responses to Objections                            15 days prior to the Final Approval Hearing
    The Final Approval Hearing                         Approximately 90 days after Preliminary
                                                       Approval
    The last day that Settlement Class members         15 days after the Final Approval Hearing
    may submit a Claim Form to the Settlement
    Administrator.

      VI.      Conclusion

            Based on the foregoing, Plaintiff and Class Counsel respectfully request that the Court: (1)

   grant Preliminary Approval to the Settlement; (2) certify for settlement purposes the proposed

   Settlement Class, pursuant to Rule 23(b)(3) and (e) of the Federal Rules of Civil Procedure; (3)

   approve the Notice program set forth in the Agreement and approve the form and content of the

   Notices and Claim Form, attached to the Settlement Agreement; (4) approve and order the opt-out

   and objection procedures set forth in the Agreement; (5) appoint Plaintiff as Class Representative;

   (6) appoint as Class Counsel the law firms and attorneys listed in paragraph I of the Agreement;

   and (7) schedule a Final Approval Hearing approximately 90 days after Preliminary Approval. A

   Proposed Preliminary Approval Order is attached hereto as Exhibit C.



   Dated: May 24, 2019.




                                                    20
Case 0:18-cv-61722-WPD Document 36 Entered on FLSD Docket 05/24/2019 Page 21 of 21



   Respectfully submitted,

   EDELSBERG LAW, PA
   /s/ Scott A. Edelsberg
   Scott Edelsberg, Esq.
   Florida Bar No. 0100537
   scott@edelsberglaw.com
   19495 Biscayne Blvd #607
   Aventura, FL 33180
   Telephone: 305-975-3320

   KAUFMAN P.A.
   Avi R. Kaufman, Esq.
   Florida Bar No. 84382
   kaufman@kaufmanpa.com
   400 NW 26th Street
   Miami, FL 33127
   Telephone: (305) 469-5881

   SHAMIS & GENTILE, P.A.
   Andrew J. Shamis
   Florida Bar No. 101754
   ashamis@shamisgentile.com
   14 NE 1st Avenue, Suite 400
   Miami, Florida 33132
   (t) (305) 479-2299
   (f) (786) 623-0915

   Counsel for Plaintiff and all others similarly situated




                                                    21
